Name: Commission Regulation (EEC) No 47/84 of 9 January 1984 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for 1983/84
 Type: Regulation
 Subject Matter: agricultural structures and production;  accounting;  means of agricultural production
 Date Published: nan

 10. 1 . 84 Official Journal of the European Communities No L 7/21 COMMISSION REGULATION (EEC) No 47/84 of 9 January 1984 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for 1983/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, income ; whereas, accordingly, the estimated premium for those regions must be fixed ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 5 (2) and (8) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the grant of a premium to sheepmeat producers ; whereas the estimated level of the said premium must be calculated at the beginning of the marketing year on the basis of the foreseeable loss of income ; 1 . A difference is hereby found between the reference price and the foreseeable market price during the 1983/84 marketing year for the following regions : Region Difference in ECUper 100 kilogramsWhereas, pursuant to Article 2 of Council Regulation (EEC) No 2643/80 (3), the total premium is to be calculated by using as a reference point gross domestic production of sheepmeat recorded for the year prior to the current year for each region in question ; 3 4 5 6 42,960 65,400 147,070 111,070 Whereas the method of calculation laid down, in Article 5 (2) and (3) of Regulation (EEC) No 1837/80 shows that some regions have suffered a loss of 2. The total amount of loss of income referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 is hereby determined as follows : Total amount in ECURegion 3 of which : Denmark 396 000 Netherlands 7 877 000 Luxembourg 47 000 Belgium 2 072 000 Federal Republic of Germany 8 723 000 4 5 6 26 160 000 134 882 000 13 884 000 (') OJ No L 183, 16 . 7. 1980, p . 1 . (J) OJ No L 140, 20 . 5. 1982, p . 22. (3) OJ No L 275, 18 . 10 . 1980, p . 6 . No L 7/22 Official Journal of the European Communities 10 . 1 . 84 Article 2 The estimated premium payable per ewe and per region and, in the case of region 3, per Member State, shall be as follows on the basis of the number of ewes given in the Annex hereto : Region Estimated premiumpayable per ewe (ECU) Denmark Netherlands Luxembourg Belgium Federal Republic of Germany 3 4 5 6 10,154 15,499 16,679 18,032 11,930 13,948 9,698 19,397 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. i This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1984. For the Commission Poul DALSAGER Member of the Commission 10. 1 . 84 Official Journal of the European Communities No L 7/23 ANNEX Number of ewes estimated in the regions and, in the case of region 3, in the Member States, to 31 December 1982 Region Number ofewes recorded (head) 3 1 389 500 of which : Denmark Netherlands Luxembourg Belgium Federal Republic of Germany 39 000 514 000 2 800 110 000 723 700 4 5 6 1 800 000 14312 000 690 000